Citation Nr: 0617686	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
right neck scar.

2.  Entitlement to an increased (compensable) rating for 
shell fragment wound residuals of the neck other than the 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision that denied a 
compensable rating for a service-connected scar on the right 
side of the veteran's neck.  The veteran testified before the 
Board in May 2006, and the Board advanced the case on the 
docket.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).  

The Board has reframed the issue on appeal in order to 
conform with the nature of the disability for which service 
connection was established originally immediately after 
service.  At that time, the RO awarded service connection for 
a shell fragment wound scar of the right side of the neck, 
posterior with post-operative scar.  Although later rating 
decisions have recharacterized the issue as only a scar of 
the right side of the neck, which is the issue as certified 
for appeal, the evidence indicates that the veteran is in 
fact claiming an increased rating based on all residuals of 
his right neck scar, not just the condition of the physical 
scar itself.  Therefore, the Board has recharacterized the 
issues on appeal as they appear in the above caption.  

The Board addresses the claim for an increased (compensable) 
rating for residuals of a shell fragment wound of the right 
neck other than the scar in the REMAND portion of the 
decision below and REMANDS that issue to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  The 
Board will address the other aspect of the veteran's claim, a 
claim for an increased (compensable) rating for a right neck 
scar in the decision that follows immediately.

In addition, the Board notes that the veteran appeared to 
raise a claim for a non-service-connected disability pension 
in September 2004 correspondence.  The Board refers this 
matter to the RO for initial consideration, as appropriate.


FINDINGS OF FACT

The veteran's service-connected right neck scar is manifested 
by observable pain with certain motions, including on 
examination.


CONCLUSION OF LAW

The criteria for a 10 percent rating for the service-
connected right neck scar are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800, 7804 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, the RO sent correspondence in July 2004; and a 
September 2004 rating decision.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant prior to the last 
adjudication here (a July 2005 statement of the case).  

In addition, all relevant, identified, and available evidence 
has been obtained, including a VA examination, and VA has 
notified the appellant of any evidence that could not be 
obtained.  The appellant has not referred to any additional, 
unobtained, relevant evidence.  Thus, VA has satisfied both 
the notice and duty to assist provisions of the law.

Service connection and a noncompensable (that is, 0 percent) 
rating have been in effect for a scar on the right side of 
the veteran's neck (shell fragment wound scar, right side of 
neck, posterior with post-operative scar) since October 1945.  
In July 2004, the veteran filed a claim for an increased 
rating for this disability.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The relevant scar does not involve underlying soft tissue 
damage, as noted in the August 2004 examination.  Thus, the 
criteria of 38 C.F.R. § 4.118, DC 7801 (2005) do not apply.  
Since the scars involve the neck, the criteria of 38 C.F.R. 
§ 4.118, DCs 7801 and 7802 (2005), do not apply.  Those 
diagnostic codes govern scars other than the head, face, or 
neck.  Also, there is not frequent loss of covering of the 
skin over the scar that renders the scar a superficial, 
unstable scar.  38 C.F.R. § 4.118, DC 7803 (2005). 

Scars that are superficial and painful on examination warrant 
a 10 percent rating.  This is the maximum available rating 
under this code.  38 C.F.R. § 4.118, DC 7804.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7804, Note 1. 

The veteran testified before the Board in May 2006 that he 
has stiffness in his neck and pain when turning his head to 
the left or right.  Indeed, at the hearing, he visibly 
flinched when turning his head.  The veteran has also stated 
that he uses custom pillows for his neck and takes pain 
medication.  

On an August 2004 VA scars examination, the veteran 
complained of increased itching in the right neck scars and 
pain when turning his head to the right.  He also complained 
of headaches, but the examiner noted that there was no 
neurological work-up to ascertain the etiology of the 
headaches.  The two scars consisted of the shrapnel entrance 
and the fine line scar resulting from an incision to remove 
the shrapnel in service.  The "point-of-entrance" scar was 
just to the right of the cervical spine; it was dime-sized 
and circular.  The entrance scar was noticeable, but not 
disfiguring.  The fine line incision scar was an inch away, 
more on the lateral side of the neck; it measured two inches 
and was a very fine line that was not very noticeable.  There 
was no pain in the scar to palpation or pressure, but the 
veteran did report itching of the entrance scar as well as a 
painful scar when turning his head to the right.  The 
incision scar was not painful.  There was no adherence to 
underlying tissue.  Both scars were stable.  He had some 
limitation of cervical spine motion: he could turn his head 
to the left about 38 degrees, but only 25 degrees to the 
right.  He also reported a cracking when turning his head to 
the right, and he had diminished range of motion.  The 
diagnosis was shrapnel wound scar to the right side of the 
neck, and the examiner noted that the veteran would be 
following up with his regular doctor.  

According to a non-VA physical therapy examination in 
November 2004, the veteran had degenerative disc disease of 
the cervical spine with an onset of pain several months 
earlier.  The examiner noted that the veteran had neck pain 
with a history of a war injury to the right side of his neck 
"that may be related."  Forward bending of the cervical 
spine was to 35 degrees.  Backward bending was to 40 degrees.  
Side bending was to 20 degrees on the right and to 15 degrees 
on the left.  Rotation was to 35 degrees on the right and to 
50 degrees on the left.  (Thus, combined cervical range of 
motion was 195 degrees.)  Also, the veteran reported pain at 
the end of each of these measured ranges of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

This evidence is sufficient to warrant a 10 percent rating 
for the service-connected right neck scar based on observable 
pain of the "entrance" scar under certain circumstances, 
such as turning the head (especially to the right) with 
visible flinching.  Since this is the maximum available 
rating under the potentially applicable codes governing 
scars, there can be no higher rating.  (Of course, the Board 
addresses the possibility of an increased rating based on 
other residuals of this disability in the REMAND below.)  

The Board notes that today's decision is limited solely to 
the specific rating of the veteran's service-connected right 
neck scar.  Any associated residuals, including those that 
were originally contemplated by the award of service 
connection in 1946 and those residuals that are associated 
with the right neck scar at present, will be addressed on 
REMAND.  "Other" scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805.  This may involve consideration of the 
diagnostic codes relating to cervical spine limitation of 
motion.

In sum, the veteran's service-connected right neck scar 
warrants the maximum available 10 percent rating under 38 
C.F.R. § 4.118, DC 7804.  The Board has considered the 
benefit of the doubt in awarding this benefit.  See 
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

A 10 percent rating for a right neck scar is granted pursuant 
to Diagnostic Code 7804, subject to the laws and regulations 
governing the disbursement of monetary benefits.


REMAND

Additional development is needed on the claim for an 
increased (compensable) rating for shell fragment wound 
residuals of the neck other than the scar.

Although the veteran has stated that he has no additional 
evidence to submit, the evidence already associated with 
claims folder indicates that he has received treatment for 
neck pain.  

The veteran appears to have sought emergency room treatment 
at the VA medical center in Bay Pines, Florida, in September 
2004 because of neck pain.  On remand, the RO should obtain 
copies of VA treatment records relating to neck pain from 
that facility from 2004 to the present.

Additionally, a November 2004 private therapy examination 
indicates that the veteran was referred for physical therapy 
involving the neck by a Dr. Neifeld.  The treatment was for 
degenerative disc disease of the cervical spine with an onset 
of pain several months earlier.  The examiner noted that the 
veteran had neck pain with a history of a war injury to the 
right side of his neck "that may be related."  On remand, 
with appropriate information and authorization from the 
veteran, the RO should seek to obtain copies of any relevant 
treatment records from the physical therapy center and from 
Dr. Neifeld.

The Board is mindful of an October 1987 Board decision that 
has denied service connection for degenerative disc disease 
of the cervical spine on the ground that there was no causal 
relationship between a service-connected disorder and the 
cervical spine degenerative changes.  However, in light of 
the ambiguity in the November 2004 physical therapy 
examination, obtaining all of the records relating to 
treatment of neck disorders would be helpful in evaluating 
the veteran's claim.

Additionally, another VA examination would be helpful to 
assess the precise residuals of the veteran's service-
connected neck scar disability.  At present, the evidence 
already of record raises the possibility of additional 
residuals associated with the service-connected right neck 
scar.  Thus, various diagnostic codes may possibly apply to 
evaluations of scar disabilities, including 38 C.F.R. 
§ 4.118, Diagnostic Codes (DCs) 7800, 7803, 7804, and 7805 
(2005).  The Board has already addressed DCs 7800, 7803, and 
7804 in the decision above.  Under DC 7805, "other scars" 
may be evaluated based on limitation of motion of the 
affected part.  By reference then, the criteria set forth in 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005) may be applicable.  The Board 
notes that the August 2004 VA examination did not address the 
relevant criteria of 38 C.F.R. § 4.71a, such as the 
measurement of forward flexion, extension, or all of the 
measurements needed to assess the combined range of motion of 
the cervical spine.  While the November 2004 physical therapy 
examination sets forth relevant measurements, including pain, 
an examination would still be helpful because it is unclear 
whether the limitation of motion of the cervical spine is due 
to the service-connected scar or to non-service-connected 
degenerative disc disease of the cervical spine.

The examination on remand should also discuss the 
relationship, if any, between the veteran's service-connected 
right neck scar and (a) the currently non-service-connected 
cervical spine degenerative disc disease, (b) any nerve 
damage or associated neurological involvement, and (c) any 
associated muscle involvement.  The examination should also 
provide specific measurements of limitation of motion of the 
cervical spine that are associated with the service-connected 
right neck scar or any residuals associated with the scar.  
The Board notes that the veteran has also raised a claim for 
service connection for headaches due to the right neck scar 
shrapnel residuals.  It would be more efficient to address 
all of these issues in the same VA examination. 

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain copies of all VA medical 
records relating to treatment of neck pain 
and conditions at the Bay Pines, Florida, 
VA medical center from 2004 to the 
present.

2.  Obtain sufficient identifying 
information and authorization from the 
veteran and then obtain copies of all 
medical records relating to treatment of 
neck pain and conditions by the Farese 
Physical Therapy Center in St. Petersburg, 
Florida, and by Dr. Neifeld from 2004 to 
the present.

3.  Schedule the veteran for an 
examination to assess the current nature 
and severity of his service-connected 
right neck scar shrapnel residuals.  
Provide the claims folder to the examiner.  
Request that the examiner provide 
measurements in inches or centimeters of 
the relevant neck scars and all residuals 
thereof, including any limitation of 
motion of the affected areas (such as 
limitation of cervical spine forward 
flexion, extension, lateral bending, and 
rotation, if present) associated with the 
service-connected right neck scar or with 
any related residuals of that scar.  Also 
request that the examiner discuss the 
relationship, if any, between the 
veteran's service-connected right neck 
shrapnel wound and incision scars and (a) 
any cervical spine degenerative disc 
disease, (b) any nerve damage or 
associated neurological involvement, and 
(c) any associated muscle involvement.  
Also request that the examiner discuss 
what relationship, if any, there is 
between the service-connected right neck 
shell fragment scar residuals and any 
headaches the veteran experiences.

4.  Then, readjudicate the claim for an 
increased (compensable) rating for the 
service-connected shell fragment wound 
residuals of the right neck other than the 
scar.  If the decision remains adverse to 
the veteran, please provide a supplemental 
statement of the case and the appropriate 
opportunity for a response to him and his 
representative.  Then return the case to 
the Board for review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by 


the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


